Citation Nr: 0024477	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a mild concussion.

2.  Entitlement to service connection for bruised ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to March 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1999 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A mild concussion is not shown in service.

2.  Bruised ribs are not shown in service. 


CONCLUSIONS OF LAW

1.  A claim for service connection for a mild concussion is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).

2.  A claim for service connection for bruised ribs is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
2000).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Mild Concussion

The veteran contends that he has a mild concussion or 
residuals thereof, which he attributes to his active duty 
service.  With regard to this claim for service connection, 
the determinative issues presented are (1) whether the 
veteran had a concussion during service; (2) whether he 
currently has a disability manifested by a mild concussion or 
residuals thereof; and if so, (3) whether his current 
disability is etiologically related to his inservice 
concussion or injury. 

After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence.  
Accordingly, his claim for service connection fails.  

Service medical records are silent for any complaint, 
treatment, or diagnosis of a concussion during active 
service.  On the contrary, a March 1965 discharge examination 
report indicates that the veteran's head, face, neck, and 
scalp as well as his neurological system were within normal 
limits.  Similarly, the veteran reported on a March 1965 
report of medical history a negative history of frequent or 
severe headache as well as a negative history of dizziness or 
fainting spells.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a mild concussion could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

B.  Bruised Ribs

The veteran contends that he has bruised ribs, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had bruised ribs during 
service; (2) whether he currently has a disability manifested 
by bruised ribs or a residual thereof; and if so, (3) whether 
his current disability is etiologically related to his 
inservice bruised ribs.

After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence.  
Accordingly, his claim for service connection fails.  

Service medical records are silent for any complaint, 
treatment, or diagnosis of bruised ribs during active 
service.  On the contrary, a March 1965 discharge examination 
report indicates that the veteran's lungs and chest were 
within normal limits.  Similarly, the veteran reported on a 
March 1965 report of medical history a negative history of 
pain or pressure in the chest. 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for bruised ribs could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

C.  Conclusion

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a), VA has a duty under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The Board finds that this 
duty to advise has been satisfied by the March 1999 rating 
action and the March 1999 Statement of the Case.  

The Board also notes that a duty to assist a claimant in the 
development of a claim, as stipulated in 38 U.S.C.A. 
§ 5107(a), does not arise until the claim is shown to be well 
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  Accordingly, as the veteran's claims for service 
connection for a mild concussion and bruised ribs are not 
well grounded, the duty to assist does not arise.   

The veteran is advised that he is free to submit new and 
material evidence, and reopen this claim for service 
connection, at any time.  


ORDER

Service connection for a mild concussion is denied.  Service 
connection for bruised ribs is denied.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

